Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are incomplete as they do not recite that the polymer is sensitive to the acid generated by the PAG or the presence of other acid sensitive ingredients (please use language from the specification to address this to avoid 112 new matter issues).
Without the polymer being acid sensitive, the composition will not function as a (photo)resist.
In claims 9,11,12,13 and 18, please replace “absorb group”  with - - absorbing group- - .
Claim 13 should depend upon claims 12, which introduces triphenylsulfonium triflate (TPS). Currently “TPS” in claim 13 lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Triphenylsulfonium triflate does not have any heterocyclic rings.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

    PNG
    media_image1.png
    330
    855
    media_image1.png
    Greyscale

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Uetani et al. 6068962
Example 36 (table 2) is a resist including a novolac resin, acid generator (1) (14/18), sensitizer phenothiazine (K)  (15/58).  The resist is coated, exposed and developed as in example 1. (15/59-16/20,14/44-65)

    PNG
    media_image2.png
    138
    205
    media_image2.png
    Greyscale

phenothiazine

Claim 1,2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. 5569784.
Example includes polymer 2, PAG 6 (triphenylsulfonium triflate) and PAG 4 which is similar, but includes an oxymethylpyridine group (col 13) (table 1, col 15-16). The resist are coated, exposed using an excimer laser stepper and developed (10/40-50).  PAG 5 is a sulfonium with a pyridine bonded directly to the sulfur (col 13).

    PNG
    media_image3.png
    116
    110
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    159
    213
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    153
    117
    media_image5.png
    Greyscale

PAG 6			PAG 4				PAG 5

The examiner holds that the pyridine group of the oxymethylpyridine group meets the bound sensitizer limitation.
Claims 1,3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broyde et al. 3661582, as evidenced by Chiong 4904564.
Broyde et al. 3661582 teaches various nitrogen containing heterocyclic compounds as sensitizers for quinone diazide sensitized resists and uses these in the examples with AZ-1350 (example 1 and columns 4-6). 
Chiong 4904564 evidences that AZ-1350 is a resist including a cresol-formaldehyde polymer resin which is sensitized by acid generator 2-diazo-1-naphtholsulfonic acid ester (2/62-68)
Claims 1,2,5-7,9-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada 20100233629.
Wada 20100233629 in example 53, which has a sensitivity for EUV of 2.3 mJ/cm2 which uses the composition of example 29 of table 3 (page 61) which includes compounds A-3 (structure on page 8), Z-61 (indole containing sulfonium shown on page 21), resin R2, solvents and a surfactants. This composition was coated, dried, exposed to EUV, post baked at 110 degrees and developed to form a pattern. Post baking at 120 degrees is disclosed at [0487]. .

    PNG
    media_image6.png
    104
    270
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    119
    257
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    186
    252
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    127
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    138
    269
    media_image10.png
    Greyscale


 Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada ‘629.
It would have been obvious to one skilled in the art to modify the process of example 53 of Wada by post baking at 120 degrees as in other examples [0478] and/or replacing at least a portion of A-3 with any of A-2, A-4, A32, A-39-A42 with a reasonable expectation of forming a useful resist pattern based upon the disclosed equivalence.
Claims 1,2,5-7,9-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura et al. 20070224540. 
Kamimura et al. 20070224540 in 54, [0248] which has a sensitivity for EUV of 8.2 mJ/cm2 which uses the composition of example 7 of table 2 (page 61) which includes compounds A-50 (structure on page 30), Z-122 (sulfonium shown on page 20), resin T-3, solvents and a surfactants. This composition was coated, dried, exposed to EUV, post baked at 110 degrees and developed to form a pattern [0247-0249]. Post baking at 120 degrees is disclosed at [0487]. Useful compounds A includes A-8, A-16, A45, A-50-55, A-57 and A-58 which include heterocyclic rings in the anion disclosed at [0117].

    PNG
    media_image11.png
    143
    265
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    130
    263
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    110
    262
    media_image13.png
    Greyscale



Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. ‘540.
It would have been obvious to one skilled in the art to modify the process of example 53 of Kamimura et al. ‘540 by post baking at 120 degrees as in other examples [0478] and/or replacing A-50 with any of A-8, A-16, A45, A-50-55, A-57 and A-58 which include .

Claim 1,3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. JP 2013-105165.
Kobayashi et al. JP 2013-105165 (machine translation attached) teaches polymer at page 39 which includes repeating unit 1. This is together with PAG2 and PAG3 and a quencher to form resist composition 15 (page 36).  Quencher Q-2 (page 41) is also disclosed and is combined with polymers and PAGs in resist compositions 10 and 18 (pages 36 and 37) which are coated, dried, exposed, post baked and developed [0115].  Useful amine repeating units are disclosed at [0055].  The repeating units can includes PAGs [0062-0063] and useful PAG include those disclosed in JP 2008-111103 [0067].   

    PNG
    media_image14.png
    122
    212
    media_image14.png
    Greyscale
     
    PNG
    media_image15.png
    126
    216
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    136
    193
    media_image16.png
    Greyscale

Claim 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. JP 09-138500. 
. 

    PNG
    media_image17.png
    91
    316
    media_image17.png
    Greyscale

Claim 1,2,5-7,9-11,13-15,18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama JP 2006-091421.
Kodama JP 2006-091421 teaches in table 1 composition 6 which includes PAG A1-42 (which is a indole diphenylsulfonium heptafluoropropylsulfonate, structure on page 13), PAG A2-II-13, (which is a indole diphenylsulfonium compound, structure on page 13) together with polymer RA-6 (structure at [0265]), amine 2,6-diisopropylaniline (DIA), a fluorosurfactant  (W-1) and solvents [0270-0274]. The resists were coated, exposed, post baked and developed [0275]. Useful sulfonium PAGs are embraced by the formula at [0039], where R201a to R203a are organic groups which includes heteroarylgroups including pyrrole, indole, carbazole, thiophene, etc and those which include a nitrogen, sulfur or oxygen atom which may be substituted by alkyl, cycloalkyl, aryl, alkoxy, halogen, hydroxyl, phenylthio, of the like  [0040-0047]. The basic compound are preferably guanidine, aminopyrrolidone, pyrazole, pyrazoline, piperazine, aminomropholine, piperidine, and imidazoles, which may include hydroxyl substitutents [0226-0233]. TPI used in the examples is 2,4,5-triphenylimidazole and HAP is 4-hydroxyantipyrine [0271].  Other additives include sensitizers and the like [249].  The use of various actinic radiation is disclosed [0258]. 
.

    PNG
    media_image18.png
    89
    123
    media_image18.png
    Greyscale
         
    PNG
    media_image19.png
    96
    130
    media_image19.png
    Greyscale
     

Claims 1,2,5-15,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. 5569784.
It would have been obvious to one skilled in the art to modify the cited example of Watanabe et al. 5569784  by adding PAG5 or replacing PAG 6 with PAG 5 based upon their direction equivalence.

Claims 1-3,5-11,13-15,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. JP 2013-105165.
It would have been obvious to one skilled in the art to modify the compositions of resist 15 which is used in an example by replacing the PAG used with a polymer bound PAG such as those disclosed at [0062-0063]. 
In this case, the amine of repeating unit 1 is both polymer bound and bound (indirectly) to the PAG.  
Claims 1,2,5-15,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. JP 2013-105165, in view of  Harada et al. 7537880.
Harada et al. ‘7537880  (US equivalent of JP 2008-111103) teaches useful photoacid generators including salts of triphenylsulfonium (59/53) and counter ions including 
	In addition to the basis above, it would have been obvious to add triphenylsulfonium trifluoromethanesulfonate taught in Harada et al. ‘880 to the compositions rendered obvious by Kobayashi et al. JP 2013-105165 based upon the direction to JP 2008-111103 at [0067], noting that Harada et al. ‘880 is the corresponding US document.
Claims 1-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Kodama JP 2006-091421.
It would have been obvious to one skilled in the art to modify the examples using composition 6 by replacing the 2,6-diisopropylaniline (DIA) with  2,4,5-triphenylimidazole (TPI) or HAP is 4-hydroxyantipyrine [0271].  It also would have been obvious to one skilled in the art to replace one of the phenyl moieties on the sulfonium with any of pyrrole, indole, carbazole based upon the disclosed equivalence at [0040-0047].  Further, it would have been obvious to add useful substitutents such as halogens or thiophenyl or the like based upon the disclosure to do so. 
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Kodama JP 2006-091421, in view of Saito et al. 20150152299
Saito et al. 20150152299 teaches useful sulfonium cations including triphenylsulfonium, diphenyl(2-thienyl)sulfonium, diphenyl(2-furyl)sulfonium and diphenyl(9-ethyl-9H-carbazol-3-yl)sulfonium [0084] which are useful in photocurable compositions.
	In addition to the basis above, the examiner holds that it would have been obvious to modify the processes rendered obvious by Kodama JP 2006-091421 by replacing a phenyl groups on the sulfonium PAGs with a furyl group based upon the disclosure equivalence in Saito . 
Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Kodama JP 2006-091421, in view of Saito et al. ‘299, further in view of Momota et al. JP 08-320554.
Momota et al. JP 08-320554 (machine translation attached) teaches sensitizers for resists which include an alkali solubilizing group such as OH, CO2H, SO3H, and the like [0138-0148].   These can function as sensitizers for sulfonium compounds including those disclosed at [0110-0128]. 
In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Kodama JP 2006-091421 and Saito et al. ‘299 by adding sensitizers 10, 11, or 12 of Momota et al. JP 08-320554 with a reasonable expectation of increasing the sensitivity based upon the teachings of Momota et al. JP 08-320554, noting the direction to sensitizers in Kodama JP 2006-091421.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10520813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed embodiments in the patent (matured from the parent application) is embraced by the current claim language.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masunaga et al. 20160299428...see compounds [0064-0066] and examples including salts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 2, 2021